In an action to *439recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated October 26, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff (hereinafter the plaintiff), who voluntarily participated in extracurricular, school-sponsored cheer-leading activities, hurt her thumb while practicing a maneuver she had performed many times before. At the time of her accident, the plaintiff, an experienced cheerleader, was assigned another student to protect her and break her fall, and the entire cheerleading team was being supervised by its coach.
Under the circumstances, the plaintiff assumed the risks of the sport in which she voluntarily engaged, including the obvious risk that she might fall onto the hard floor where the team was practicing (see, e.g., Benitez v New York City Bd. of Educ., 73 NY2d 650, 658; Maddox v City of New York, 66 NY2d 270; Kennedy v Rockville Centre Union Free School Dist., 186 AD2d 110; La Mountain v South Colonie Cent. School Dist., 170 AD2d 914). Ritter, J. P., Thompson, Altman and Friedmann, JJ., concur.